Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-20 are active in this application.

3.	This application is a continuation of US Patent Application No. 15/835,661 now patent No. 10,491,675 which is a continuation of US Patent Application No. 15/422,561 now patent No. 9,860,315 which is a continuation of US Patent Application No. 15/007,843 now patent No. 9,565,013 which is a continuation of US Patent Application No. 13/724,199 now patent no. 9,253,046 which is a continuation of US Patent Application No. 13/085,644 now patent no. 8,341,188 which is continuation of 11/833,571 now patent no. 7,940,706 which is a continuation of 10/140,622 now patent no. 7,257,091 which is a division of 09/968,248 now patent no. 7,013,305.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 01/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	In particular, claim 1 recites a “computer readable storage medium” that is not defined in the Applicants’ specification.
According to MPEP 2111.01: 
During patent examination the pending claims must be interpreted as broadly as their term reasonably allow.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under35 U.S.C. 101, Aug. 24, 2009; p. 2. 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim, Cf. Animals Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 

Since the claimed “computer readable storage medium” is not defined and not limited to non-transitory tangible media, claim 1 is not patentable under 35 U.S.C. 101.

	Claims 2-9 are rejected on the same ground because they either contain or inherit the deficiencies of claim 1.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,491,675 and claims 1-10 of U.S. Patent No. 9,860,315.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
		Instant Application				           10,491,675					
1. A computer program product for managing the state of duplexing of coupling facility structures, said computer program product comprising: 
a computer readable storage medium readable by a processing circuit and storing instructions 
preserving duplexing of the coupling facility structure, based on determining that another connection exists; and 
breaking duplexing of the coupling facility structure, based on determining that another connection does not exist.

a computer readable storage medium readable by a processing circuit and storing instructions for performing a method comprising: 
obtaining from the control data structure the state of the structure; and 
detecting, by the processor based on the obtained state of the structure, a change in the state of the structure and taking action based thereon, wherein the taking action includes splitting a command into a plurality of commands and sending the plurality of commands to the plurality of instances of the structure, based on detecting that the change in state is from duplexing not active to duplexing active, and suspending duplexed commands for the structure, based on detecting the change in state is from duplexing active to duplexing not active.

2. The computer program product of claim 1, wherein the control data structure comprises at least one indicator for the at least one structure.
3. The computer program product of claim 2, wherein the duplexing active indicator is located in a vector, the vector comprising a plurality of positions for a plurality of structures.
3. The computer program product of claim 2, wherein the method further comprises setting an indicator of the structure of the at least one structure to activate duplexing of the structure.
4. The computer program product of claim 3, wherein the vector is indexed by a structure identifier for the coupling facility structure to locate the duplexing active indicator to be reset.
4. The computer program product of claim 3, wherein the method further comprises:
determining whether a remote coupling facility is connected to the coupling facility; and setting the indicator, based on a determination that the remote coupling facility is connected.
5. The computer program product of claim 1, wherein the method further comprises selecting the first instance of the coupling facility structure or the second instance of the coupling facility structure to continue to 

6. The computer program product of claim 5, wherein the method further comprises deallocating the first instance of the coupling facility structure or the second instance of the coupling facility structure not selected to continue to support command execution.
6. The computer program product of claim 5, wherein the resetting causes a duplexed command issued after duplexing is deactivated to be suspended.
7. The computer program product of claim 1, wherein the coupling facility structure is a cache structure.
7. The computer program product of claim 6, wherein the method further comprises detecting, by one or more systems coupled to the coupling facility, a suspended state of the duplexed command.
8. The computer program product of claim 7, wherein the cache structure includes one or more cache structure objects, the one or more cache structure objects including a duplexing state object that indicates a duplexing state for the cache structure.
8. The computer program product of claim 7, wherein the detecting is independent of a message exchange.
9. The computer program product of claim 1, wherein the coupling facility structure is a list structure.
9. The computer program product of claim 2, wherein the at least one indicator is located in a vector, the vector indexed by a structure identifier.

10. The computer program product of claim 9, wherein the list structure includes one or more list structure objects, the one or more list structure objects including a duplexing state object that indicates a duplexing state for the list structure.
10. The computer program product of claim 1, wherein the state of the structure of the at least one structure is used to control execution of one or more commands associated with the structure.


Claims 11-15 of instant application is a system version of claims 1-10.  Claims 16-20 of instant application is a method version of claims 1-10.
	Claims 11-20 of ‘675 is a system version of claims 1-10 of ‘675.
	Claims 1-20 of the instant application recite broader version of claims 1-20 of ‘675 and claims 1-10 of ‘315 except for “obtaining from the control data structure the state of the structure; and 
prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform functions as in ‘675 and the ‘315.  The motivation would have been to accommodate an obvious need.
The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘675 and the ‘315 and as such are unpatentable over obvious-type double patenting.
9.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,565,013, U.S. Patent No. 9,253,046 and U.S Patent No. 8,341,188.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
	Claims 1-8 of ‘013, ‘046 and ‘188 recite similar limitations of claims 1-20 of the instant application except the instant claims recite, “preserving duplexing of the coupling facility structure, based on determining that another connection exists; and breaking duplexing of the coupling facility structure, based on determining that another connection does not exist ”.  prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform functions as recited.   The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘013, ‘046 the ‘188 and as such are unpatentable over obvious-type double patenting.

10.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7,940,706.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
	Claims 1-8 of ‘706 recite similar limitations of claims 1-20 of the instant application except for ‘706 discloses “managing a state of duplexing of the coupling facility structure, in response to the determining, wherein the managing comprises breaking duplexing of the coupling facility structure, in response to determining that another connection does not exist” while the instant application discloses “preserving duplexing of the coupling facility structure, based on determining that another connection exists; and breaking duplexing of the coupling facility structure, based on determining that another connection does not exist.” Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope and it would have been prima facia obvious to one of the 
	The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter. The claims of the instant application therefore are not patently distinct from the ‘706 and as such are unpatentable over obvious-type double patenting.  

11.           Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7,257,091.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
	Claims 1-20 of the instant application recite similar limitations of Claims 1-7 of ‘091 except for “managing a state of duplexing of the coupling facility structure, in response to the determining, wherein the managing comprises preserving duplexing of the coupling facility structure, although the determining indicates another connection does not exist, as long as a duplexing command has not been processed beyond a defined point.” Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope and it would have been prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform functions as in ‘091.  The motivation would have been to accommodate an obvious need.	
	The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter. 

12.          Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,013,305.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
	    Claims 1-20 of the instant application recite broader version of claims 1-19 of ‘305 and thus anticipate the claims of the instant application. Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope and it would have been prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform functions as claimed.  The motivation would have been to accommodate an obvious need.	
 	The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter. The claims of the instant application therefore are not patently distinct from the ‘305 and as such are unpatentable over obvious-type double patenting.  

13. 	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No 6,963,994.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform functions as claimed.  The motivation would have been to accommodate an obvious need.	
 	  The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter. The claims of the instant application therefore are not patently distinct from the ‘994 and as such are unpatentable over obvious-type double patenting.  


Allowable Subject Matter
14.	Claims 1-20 would be allowable if overcome the U.S.C 101 rejection and the Double Patenting rejection as addressed above.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153